Exhibit 10.01

 

LOGO [g815497g21a34.jpg]

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

November 3, 2014

 

To: Vitamin Shoppe, Inc.

2101 91st Street

North Bergen, NJ 07047

 

Re: Master Confirmation—Capped Accelerated Share Repurchase

This master confirmation (this “Master Confirmation”), dated as of November 3,
2014, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between J.P.
Morgan Securities LLC (“JPMS”), as agent for JPMorgan Chase Bank, National
Association, London Branch (“JPMorgan”), and Vitamin Shoppe, Inc., a Delaware
corporation (“Counterparty”). This Master Confirmation, taken alone, is neither
a commitment by either party to enter into any Transaction nor evidence of a
Transaction. The additional terms of any particular Transaction shall be set
forth in (i) a Supplemental Confirmation in the form of Schedule A hereto (a
“Supplemental Confirmation”), which shall reference this Master Confirmation and
supplement, form a part of, and be subject to this Master Confirmation, and
(ii) a Trade Notification in the form of Schedule B hereto (a “Trade
Notification”), which shall reference the relevant Supplemental Confirmation and
supplement, form a part of, and be subject to such Supplemental Confirmation.
This Master Confirmation, each Supplemental Confirmation and the related Trade
Notification together shall constitute a “Confirmation” as referred to in the
Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between
Counterparty and JPMorgan as to the subject matter and terms of each Transaction
to which this Master Confirmation, such Supplemental Confirmation and such Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.

This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 2002 ISDA Master Agreement (the “Agreement”) as if JPMorgan and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of New York law as the
governing law (without reference to its choice of law provisions) and (ii) the
election that subparagraph (ii) of Section 2(c) will not apply to the
Transactions).

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between JPMorgan and Counterparty or any
confirmation or other agreement between JPMorgan and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between JPMorgan and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which
JPMorgan and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction shall
not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement. Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.



--------------------------------------------------------------------------------

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation, each Supplemental Confirmation and each Trade
Notification except as expressly modified herein or in the related Supplemental
Confirmation.

If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, such Supplemental
Confirmation, such Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification; (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Equity Definitions; and (v) the
Agreement.

1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation and Trade Notification relating to any Transaction, shall govern
such Transaction.

 

General Terms.

  

Trade Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:

   Counterparty

Seller:

   JPMorgan

Shares:

   The common stock of Counterparty, par value USD 0.01 per share (Exchange
symbol “VSI”).

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges.

Prepayment/Variable Obligation:

   Applicable

Prepayment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Contract Fee:

   For each Transaction, as set forth in the related Supplemental Confirmation.
On the Prepayment Date, Buyer shall pay Seller an amount in USD equal to the
Contract Fee in immediately available funds by wire transfer to an account
specified by Seller.

Valuation.

  

Hedge Period:

   For each Transaction, the period from, and including, the Hedge Period Start
Date to, and including, the Hedge Completion Date for such Transaction.    If,
at any time during the Hedge Period for any Transaction, the weighted average
price at which JPMorgan, or an affiliate of the JPMorgan, has until such time
purchased Shares in connection with establishing its initial hedge position with
respect to such Transaction equals to or exceeds the Hedging Threshold Price for
such Transaction, (i) JPMorgan shall have the right to

 

2



--------------------------------------------------------------------------------

   terminate the Hedge Period for such Transaction as of such time and (ii) the
Calculation Agent may make adjustments to the Minimum Share Threshold for such
Transaction and any other variable or term relevant to the terms of such
Transaction and, for the purposes of calculating the Number of Shares to be
Delivered for such Transaction, shall adjust the Prepayment Amount for such
Transaction, to preserve the fair value of such Transaction to JPMorgan and
ensure that JPMorgan’s, or its affiliate’s, initial theoretical delta for such
Transaction is equal to the number of Shares purchased by JPMorgan or such
affiliate during the Hedge Period for such Transaction at the time of such
termination.

Hedge Period Start Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Hedge Completion Date:

   For each Transaction, as set forth in the related Trade Notification, to be
the earlier of (x) the Exchange Business Day on which JPMorgan, or an affiliate
thereof, completes the establishment of JPMorgan’s initial hedge position with
respect to such Transaction, as determined by JPMorgan in its sole discretion
and (y) the Hedge Period End Date.

Hedge Period End Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.
   For each Transaction, JPMorgan shall deliver to Counterparty, no later than
5:00 p.m. (New York City time) on the Exchange Business Day immediately
following the Hedge Completion Date for such Transaction, a Trade Notification
for such Transaction, substantially in the form of Schedule B hereto, setting
forth, among other things, the Hedge Completion Date for such Transaction, the
Hedge Period Reference Price for such Transaction, the Minimum Shares for such
Transaction and the Calculation Period Start Date for such Transaction.

Hedge Period Reference Price:

   For each Transaction, the arithmetic average of the VWAP Prices for all of
the Exchange Business Days in the Hedge Period for such Transaction, subject to
“Valuation Disruption” below.

VWAP Price:

   For any Exchange Business Day, the volume-weighted average price at which the
Shares trade as reported in the composite transactions for United States
exchanges and quotation systems, during the regular trading session for the
Exchange on such Exchange Business Day, excluding (i) trades that do not settle
regular way, (ii) opening (regular way) reported trades in the consolidated
system on such Exchange Business Day, (iii) trades that occur in the last ten
minutes before the scheduled close of trading on the Exchange on such Exchange
Business Day and, if the Calculation Agent does not look to the Bloomberg Page
to calculate the VWAP Price, the ten minutes before the scheduled close of the
primary trading in the market where the trade is effected, and (iv) trades on
such

 

3



--------------------------------------------------------------------------------

   Exchange Business Day that do not satisfy the requirements of Rule
10b-18(b)(3) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as determined in good faith by the Calculation Agent (all such
trades other than any trades described in clauses (i) to (iv) above, “Rule
10b-18 Eligible Transactions”). The Calculation Agent shall refer to the
Bloomberg Page “VSI US <Equity> AQR SEC” (or any successor thereto), unless, in
its commercially reasonable judgment, to do so would produce an erroneous result
for such Exchange Business Day to determine the VWAP Price.

Forward Price:

   For each Transaction, the arithmetic average of the VWAP Prices for all of
the Exchange Business Days in the Calculation Period for such Transaction,
subject to “Valuation Disruption” below.

Forward Price Adjustment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:

   For each Transaction, the period from, and including, the Calculation Period
Start Date for such Transaction to, and including, the Termination Date for such
Transaction.

Calculation Period Start Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:

   For each Transaction, the Scheduled Termination Date for such Transaction;
provided that JPMorgan shall have the right to designate any Exchange Business
Day on or after the First Acceleration Date to be the Termination Date for all
or any part of such Transaction (an “Accelerated Termination Date”) by
delivering notice (an “Accelerated Notice”) to Counterparty of any such
designation prior to 6:00 p.m. (New York City time) on the Exchange Business Day
immediately following the designated Accelerated Termination Date. JPMorgan
shall specify in each Acceleration Notice the portion of the Prepayment Amount
that is subject to acceleration (which may be less than the full Prepayment
Amount). If the portion of the Prepayment Amount that is subject to acceleration
is less than the full Prepayment Amount, then the Calculation Agent shall adjust
the terms of the Transaction as appropriate in order to take into account the
occurrence of such Accelerated Termination Date (including cumulative
adjustments to take into account all prior Accelerated Termination Dates).

Scheduled Termination Date:

   For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

First Acceleration Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:

   The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise

 

4



--------------------------------------------------------------------------------

  Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case may be”
and inserting the words “at any time on any Scheduled Trading Day during the
Hedge Period, the Calculation Period or Settlement Valuation Period” after the
word “material,” in the third line thereof.   Section 6.3(d) of the Equity
Definitions is hereby amended by deleting the remainder of the provision
following the term “Scheduled Closing Time” in the fourth line thereof.  
Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Hedge Period or the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the Scheduled Termination Date, or (ii) in the Settlement Valuation
Period, the Calculation Agent may extend the Settlement Valuation Period. The
Calculation Agent may also determine that (i) such Disrupted Day is a Disrupted
Day in full, in which case the VWAP Price for such Disrupted Day shall not be
included for purposes of determining the Forward Price or the Settlement Price,
as the case may be, or (ii) such Disrupted Day is a Disrupted Day only in part,
in which case the VWAP Price for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 Eligible Transactions in the Shares on
such Disrupted Day taking into account the nature and duration of the relevant
Market Disruption Event, and the weighting of the VWAP Price for the relevant
Exchange Business Days during the Calculation Period or the Settlement Valuation
Period, as the case may be, shall be adjusted in a commercially reasonable
manner by the Calculation Agent for purposes of determining the Forward Price or
the Settlement Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares. Any Exchange Business Day
on which, as of the date hereof, the Exchange is scheduled to close prior to its
normal close of trading shall be deemed not to be an Exchange Business Day; if a
closure of the Exchange prior to its normal close of trading on any Exchange
Business Day is scheduled following the date hereof, then such Exchange Business
Day shall be deemed to be a Disrupted Day in full.   If a Disrupted Day occurs
during the Hedge Period for any Transaction, the Calculation Period for any
Transaction or the Settlement Valuation Period for any Transaction, as the case
may be, and each of the nine immediately following Scheduled Trading Days is a
Disrupted Day (a “Disruption Event”), then the Calculation Agent, in its good
faith and commercially reasonable discretion, may either (x) deem such ninth
Scheduled Trading Day (and each consecutive Disrupted Day thereafter) to be an
Exchange Business Day that is not a Disrupted Day and determine the VWAP Price
for such

 

5



--------------------------------------------------------------------------------

   ninth Scheduled Trading Day using its good faith estimate of the value of the
Shares on such ninth Scheduled Trading Day based on the volume, historical
trading patterns and price of the Shares and such other factors as it deems
appropriate, or (y) treat such Disrupted Day (or any other consecutive Disrupted
Day thereafter) as an Additional Termination Event in respect of such
Transaction, with Counterparty as the sole Affected Party and such Transaction
as the sole Affected Transaction.

Settlement Terms.

  

Settlement Procedures:

   For each Transaction:   

(i)     if the Number of Shares to be Delivered for such Transaction is
positive, Physical Settlement shall be applicable to such Transaction; provided
that JPMorgan does not, and shall not, make the agreement or the representations
set forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws as a result of the fact that Counterparty
is the Issuer of the Shares with respect to any Shares delivered by JPMorgan to
Counterparty under any Transaction; or

  

(ii)    if the Number of Shares to be Delivered for such Transaction is
negative, then the Counterparty Settlement Provisions in Annex A hereto shall
apply to such Transaction.

Number of Shares to be Delivered:

   For each Transaction, a number of Shares (rounded down to the nearest whole
number) equal to (i) the Prepayment Amount for such Transaction, divided by
(ii)(A) the Forward Price for such Transaction minus (B) the Forward Price
Adjustment Amount for such Transaction; provided that the Number of Shares to be
Delivered shall not be less than the Minimum Shares. The Number of Shares to be
Delivered on the Settlement Date for any Transaction shall be reduced, but not
below zero, by any Shares delivered pursuant to “Initial Share Delivery” and
“Minimum Share Delivery” below. For the avoidance of doubt, if the Forward Price
Adjustment Amount for any Transaction is a negative number, clause (ii) of the
immediately preceding sentence shall be equal to (A) the Forward Price for such
Transaction, plus (B) the absolute value of the Forward Price Adjustment Amount.

Excess Dividend Amount:

   For the avoidance of doubt, all references to the Excess Dividend Amount
shall be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:

   For each Transaction, if the Number of Shares to be Delivered for such
Transaction is positive, the date that is one Settlement Cycle immediately
following the Termination Date for such Transaction.

Settlement Currency:

   USD

 

6



--------------------------------------------------------------------------------

Initial Share Delivery:

   For each Transaction, JPMorgan shall deliver a number of Shares equal to the
Initial Shares for such Transaction to Counterparty on the Initial Share
Delivery Date for such Transaction in accordance with Section 9.4 of the Equity
Definitions, with such Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.

Initial Share Delivery Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Initial Shares:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Minimum Share Delivery:

   For each Transaction, JPMorgan shall deliver a number of Shares equal to the
excess, if any, of the Minimum Shares over the Initial Shares on the Minimum
Share Delivery Date for such Transaction in accordance with Section 9.4 of the
Equity Definitions, with such Minimum Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

Minimum Share Delivery Date:

   For each Transaction, the date one Settlement Cycle immediately following the
Hedge Completion Date for such Transaction.

Minimum Shares:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Minimum Share Threshold:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Hedging Threshold Price:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments.

  

Potential Adjustment Event:

   In addition to the events described in Section 11.2(e) of the Equity
Definitions, it shall constitute an additional Potential Adjustment Event if (x)
the Scheduled Termination Date for any Transaction is postponed pursuant to
“Valuation Disruption” above (including, for the avoidance of doubt, pursuant to
Section 7 hereof), (y) a Regulatory Disruption as described in Section 7 occurs
or (z) a Disruption Event occurs. In the case of any event described in clause
(x), (y) or (z) above occurs, the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of such Transaction as
necessary to account for the economic effect on the Transaction of such
postponement, Regulatory Disruption or Disruption Event, as the case may be.

Excess Dividend:

   Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions or any Extraordinary Dividend).
“Extraordinary Dividend” means the per Share cash dividend or distribution, or a
portion thereof, declared by Counterparty on the Shares that is classified by
the board of directors of Counterparty as an “extraordinary” dividend.

 

7



--------------------------------------------------------------------------------

Consequences of Excess Dividend:

   The declaration by the Issuer of any Excess Dividend, the ex-dividend date
for which occurs or is scheduled to occur during the Relevant Dividend Period
for any Transaction, shall, at JPMorgan’s election in its sole discretion,
either (x) constitute an Additional Termination Event in respect of such
Transaction, with Counterparty as the sole Affected Party and such Transaction
as the sole Affected Transaction or (y) result in an adjustment, by the
Calculation Agent, to the Minimum Shares or the Minimum Share Threshold as the
Calculation Agent determines appropriate to preserve the fair value of such
Transaction after taking into account such Excess Dividend.

Method of Adjustment:

   Calculation Agent Adjustment

Relevant Dividend Period:

   For each Transaction, the period from, and including, the Trade Date for such
Transaction to, and including, the Relevant Dividend Period End Date for such
Transaction.

Relevant Dividend Period End Date:

   For each Transaction, if the Number of Shares to be Delivered for such
Transaction is negative, the last day of the Settlement Valuation Period;
otherwise, the Termination Date for such Transaction.

Extraordinary Events.

  

Consequences of Merger Events:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Cancellation and Payment

(c) Share-for-Combined:

   Component Adjustment

Tender Offer:

   Applicable; provided that (a) Section 12.1(d) of the Equity Definitions shall
be amended by replacing “10%” in the third line thereof with “15%,” (b) Section
12.1(l) of the Equity Definitions shall be amended by (i) deleting the
parenthetical in the fifth line thereof, (ii) replacing “that” in the fifth line
thereof with “whether or not such announcement” and (iii) adding immediately
after the words “Tender Offer” in the fifth line thereof “, and any publicly
announced change or amendment to such an announcement (including, without
limitation, the announcement of an abandonment of such intention)” and (c)
Sections 12.3(a) and 12.3(d) of the Equity Definitions shall each be amended by
replacing each occurrence of the words “Tender Offer Date” by “Announcement
Date.”

Consequences of Tender Offers:

  

(a) Share-for-Share:

   Cancellation and Payment

(b) Share-for-Other:

   Cancellation and Payment

(c) Share-for-Combined:

   Cancellation and Payment

 

8



--------------------------------------------------------------------------------

Nationalization, Insolvency or Delisting:

   Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.

Additional Disruption Events:

  

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Positions” and (iii) immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
replacing the parenthetical beginning after the word “regulation” in the second
line thereof with the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)”.

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Loss of Stock Borrow:

   Applicable

  Maximum Stock Loan Rate:

   For each Transaction, as set forth in the related Supplemental Confirmation.

  Hedging Party:

   JPMorgan

  Determining Party:

   JPMorgan

(e) Hedging Disruption:

   Applicable

  Hedging Party:

   JPMorgan

  Determining Party:

   JPMorgan

(f) Increased Cost of Hedging:

   Applicable

  Hedging Party:

   JPMorgan

  Determining Party:

   JPMorgan

(g) Increased Cost of Stock Borrow:

   Applicable

  Initial Stock Loan Rate:

   For each Transaction, as set forth in the related Supplemental Confirmation.

  Hedging Party:

   JPMorgan

 

9



--------------------------------------------------------------------------------

Determining Party:

   JPMorgan

  Hedging Adjustments:

   For the avoidance of doubt, whenever the Calculation Agent is called upon to
make an adjustment pursuant to the terms of this Confirmation or the Equity
Definitions to take into account the effect of an event, the Calculation Agent
shall make such adjustment by reference to the effect of such event on JPMorgan,
assuming that JPMorgan maintains a commercially reasonable Hedge Position.

Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:

   Applicable

2.      Calculation Agent.

   JPMorgan. Whenever the Calculation Agent is required to act or to exercise
judgment or discretion in any way with respect to any Transaction hereunder, it
will do so in good faith and in a commercially reasonable manner.

 

3. Account Details.

 

  (a) Account for payments to Counterparty:

To be provided separately.

Account for delivery of Shares to Counterparty:

To be provided separately.

 

  (b) Account for payments to JPMorgan:

Bank:           JPMorgan Chase Bank, N.A.

ABA#:         021000021

Acct No.:     099997979

Beneficiary: JPMorgan Chase Bank, N.A. New York

Ref:              Derivatives

Account for delivery of Shares to JPMorgan:

DTC 0352

 

4. Offices.

 

  (a) The Office of Counterparty for each Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of JPMorgan for each Transaction is: London

JPMorgan Chase Bank, National Association

London Branch

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

10



--------------------------------------------------------------------------------

5. Notices.

 

  (a) Address for notices or communications to Counterparty:

Vitamin Shoppe, Inc.

2101 91st Street

North Bergen, NJ 07047

Attention:           Brenda Galgano

                            EVP, Chief Financial Officer

Telephone No.:  (201) 624-3263

Facsimile No.:   (201) 624-3824

Email Address:  brenda.galgano@vitaminshoppe.com

 

  (b) Address for notices or communications to JPMorgan:

JPMorgan Chase Bank, National Association

EDG Marketing Support

Email:  edg_notices@jpmorgan.com

             edg_ny_corporate_sales_support@jpmorgan.com

With a copy to:

Attention:             Sudheer R. Tegulapalle

Title:                    Executive Director

Telephone No.:    (415) 315-6775

Email Address:    sudheer.r.tegulapalle@jpmorgan.com

 

6. Representations, Warranties and Agreements.

 

  (a) Additional Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party, as of the Trade
Date of any Transaction, that:

 

  (i) It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).

 

  (ii) Each party acknowledges that the offer and sale of each Transaction to it
is intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(2) thereof. Accordingly,
each party represents and warrants to the other that (A) it has the financial
ability to bear the economic risk of its investment in each Transaction and is
able to bear a total loss of its investment, (B) it is an “accredited investor”
as that term is defined under Regulation D under the Securities Act and (C) the
disposition of each Transaction is restricted under this Master Confirmation,
the Securities Act and state securities laws.

 

  (b) Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to JPMorgan that:

 

  (i) As of the Trade Date for each Transaction hereunder, Counterparty is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Each of this Master Confirmation and the Supplemental
Confirmation for such Transaction has been duly authorized, executed and
delivered by Counterparty and (assuming due authorization, execution and
delivery thereof by JPMorgan) this Master Confirmation, as supplemented by such
Supplemental Confirmation, constitutes a valid and legally binding obligation of
Counterparty. Counterparty has all corporate power to enter into this Master
Confirmation, such Supplemental Confirmation and the Trade Notification for such
Transaction and to consummate the transactions contemplated hereby and thereby
and to purchase the Shares and deliver any Settlement Shares in accordance with
the terms hereof and thereof.

 

11



--------------------------------------------------------------------------------

  (ii) As of the Trade Date for each Transaction hereunder, the execution and
delivery by Counterparty of, and the performance by Counterparty of its
obligations under, this Master Confirmation and the Supplemental Confirmation
for such Transaction, and the consummation of the transactions herein and
therein contemplated, do not conflict with or violate (A) any provision of the
certificate of incorporation, by-laws or other constitutive documents of
Counterparty, (B) any statute or order, rule, regulation or judgment of any
court or governmental agency or body having jurisdiction over Counterparty or
any of its subsidiaries or any of their respective assets or (C) any contractual
restriction binding on or affecting Counterparty or any of its subsidiaries or
any of its assets.

 

  (iii) As of the Trade Date for each Transaction hereunder, all governmental
and other consents that are required to have been obtained by Counterparty with
respect to performance, execution and delivery of this Master Confirmation and
the Supplemental Confirmation for such Transaction have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with.

 

  (iv) As of the Trade Date for each Transaction hereunder, (A) such Transaction
is being entered into pursuant to a publicly disclosed Share buy-back program
and its Board of Directors has approved the use of derivatives to effect the
Share buy-back program, and (B) there is no internal policy of Counterparty,
whether written or oral, that would prohibit Counterparty from entering into any
aspect of such Transaction, including, without limitation, the purchases of
Shares to be made pursuant to such Transaction.

 

  (v) As of the Trade Date for each Transaction hereunder, the purchase or
writing of such Transaction and the transactions contemplated hereby will not
violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 

  (vi) As of the Trade Date for each Transaction hereunder, it is not entering
into such Transaction, and as of the date of any election with respect to any
Transaction hereunder, it is not making such election, in each case (A) on the
basis of, and is not aware of, any material non-public information regarding
Counterparty or the Shares, (B) in anticipation of, in connection with, or to
facilitate, a distribution of its securities, a self tender offer or a
third-party tender offer in violation of the Exchange Act or (C) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).

 

  (vii) Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD 50,000,000 as of the date
hereof.

 

  (viii) As of the Trade Date for each Transaction hereunder, and as of the date
of any election with respect to any Transaction hereunder, Counterparty is in
compliance with its reporting obligations under the Exchange Act and its most
recent Annual Report on Form 10-K, together with all reports subsequently filed
by it pursuant to the Exchange Act, taken together and as amended and
supplemented to the date of this representation, do not, as of their respective
filing dates, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

  (ix) Counterparty has made, and will make, all filings required to be made by
it with the Securities and Exchange Commission, any securities exchange or any
other regulatory body with respect to each Transaction.

 

12



--------------------------------------------------------------------------------

  (x) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to JPMorgan
of such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 7
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 8 below. Counterparty is not
currently contemplating any “distribution” (as defined in Regulation M
promulgated under the Exchange Act) of Shares, or any security for which Shares
are a “reference security” (as defined in Regulation M promulgated under the
Exchange Act). “Regulation M Period” means, for any Transaction, (A) the
Relevant Period (as defined below) for such Transaction, (B) the Settlement
Valuation Period, if any, for such Transaction and (C) the Seller Termination
Purchase Period (as defined below), if any, for such Transaction. “Relevant
Period” means, for any Transaction, the period commencing on the first day of
the Hedge Period for such Transaction and ending on the later of (1) the earlier
of (x) the Scheduled Termination Date and (y) the last Additional Relevant Day
(as specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by JPMorgan and communicated to Counterparty on such
day (or, if later, the First Acceleration Date without regard to any
acceleration thereof pursuant to “Special Provisions for Acquisition Transaction
Announcements” below) and (2) if Section 15 is applicable to such Transaction,
the date on which all deliveries owed pursuant to Section 15 have been made.

 

  (xi) As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date, the Minimum Share Delivery Date, the Settlement Date, any Cash Settlement
Payment Date and any Settlement Method Election Date for each Transaction,
Counterparty is not, and will not be, “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares with a value equal to the Prepayment Amount in compliance with the laws
of the jurisdiction of Counterparty’s incorporation.

 

  (xii) Counterparty is not, and after giving effect to each Transaction will
not be, required to register as an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

 

  (xiii) [Reserved]

 

  (xiv) Other than pursuant to a Rule 10b5-1 repurchase plan entered into
between Counterparty and JPMorgan or JPMorgan’s affiliates and pursuant to
Allowed Purchases (as defined below), Counterparty has not entered, and will not
enter, into any repurchase transaction with respect to the Shares (or any
security convertible into or exchangeable for the Shares) (including, without
limitation, any agreements similar to the Transactions described herein) where
any initial hedge period, calculation period, relevant period, settlement
valuation period or seller termination purchase period (each however defined) in
such other transaction will overlap at any time (including, without limitation,
as a result of extensions in such initial hedge period, calculation period,
relevant period, settlement valuation period or seller termination purchase
period as provided in the relevant agreements) with any Relevant Period, any
Settlement Valuation Period (if applicable) or any Seller Termination Purchase
Period (if applicable) under this Master Confirmation. In the event that the
initial hedge period, relevant period, calculation period or settlement
valuation period in any other transaction overlaps with any Relevant Period, any
Settlement Valuation Period (if applicable) or any Seller Termination Purchase
Period (if applicable) under this Master Confirmation as a result of any
postponement of the Scheduled Termination Date or extension of the Settlement
Valuation Period pursuant to “Valuation Disruption” above or any analogous
provision in such other transaction, Counterparty shall promptly amend such
other transaction to avoid any such overlap.

 

13



--------------------------------------------------------------------------------

  (xv) Counterparty shall, at least one day prior to the first day of the Hedge
Period, the Settlement Valuation Period, if any, or the Seller Termination
Purchase Period, if any, for any Transaction, notify JPMorgan of the total
number of Shares purchased in Rule 10b-18 purchases of blocks pursuant to the
once-a-week block exception set forth in paragraph (b)(4) of Rule 10b-18 under
the Exchange Act (“Rule 10b-18”) by or for Counterparty or any of its
“affiliated purchasers” (as defined in Rule 10b-18) during each of the four
calendar weeks preceding such day and during the calendar week in which such day
occurs (“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule
10b-18), which notice shall be substantially in the form set forth in Schedule C
hereto.

 

  (xvi) As of the Trade Date for each Transaction hereunder, and as of the date
of any election with respect to any Transaction hereunder, there has not been
any Merger Announcement (as defined below).

 

7. Regulatory Disruption. In the event that JPMorgan concludes, in good faith
and based on the advice of counsel, that it is appropriate with respect to any
legal, regulatory or self-regulatory requirements or related policies and
procedures consistently applied (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by JPMorgan), for
it to refrain from or decrease any market activity on any Scheduled Trading Day
or Days during the Calculation Period or, if applicable, the Settlement
Valuation Period, JPMorgan may by written notice to Counterparty elect to deem
that a Market Disruption Event has occurred and will be continuing on such
Scheduled Trading Day or Days.

 

8. 10b5-1 Plan. Counterparty represents, warrants and covenants to JPMorgan
that:

 

  (a) Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).

 

  (b) During the Hedge Period, the Calculation Period and the Settlement
Valuation Period, if any, for any Transaction and in connection with the
delivery of any Alternative Delivery Units for any Transaction, JPMorgan (or its
agent or Affiliate) may effect transactions in Shares in connection with such
Transaction. The timing of such transactions by JPMorgan, the price paid or
received per Share pursuant to such transactions and the manner in which such
transactions are made, including, without limitation, whether such transactions
are made on any securities exchange or privately, shall be within the sole
judgment of JPMorgan. Counterparty acknowledges and agrees that all such
transactions shall be made in JPMorgan’s sole judgment and for JPMorgan’s own
account.

 

  (c) Counterparty does not have, and shall not attempt to exercise, any control
or influence over how, when or whether JPMorgan (or its agent or Affiliate)
makes any “purchases or sales” (within the meaning of Rule
10b5-1(c)(1)(i)(B)(3)) in connection with any Transaction, including, without
limitation, over how, when or whether JPMorgan (or its agent or Affiliate)
enters into any hedging transactions. Counterparty represents and warrants that
it has consulted with its own advisors as to the legal aspects of its adoption
and implementation of this Master Confirmation, each Supplemental Confirmation
and each Trade Notification under Rule 10b5-1.

 

  (d) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, any Supplemental Confirmation
or any Trade Notification must be effected in accordance with the requirements
for the amendment or termination of a “plan” as defined in Rule 10b5-1(c).
Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.

 

14



--------------------------------------------------------------------------------

  (e) Counterparty shall not knowingly or intentionally, directly or indirectly,
communicate any information relating to the Shares or any Transaction
(including, without limitation, any notices required by Section 10(a)) to any
employee of JPMorgan or JPMS, other than as set forth in the Communications
Procedures attached as Annex B hereto.

 

9. Counterparty Purchases. Counterparty (or any “affiliate” or “affiliated
purchaser” as defined in Rule 10b-18) shall not, without the prior written
consent of JPMorgan, directly or indirectly (including, without limitation, by
means of a derivative instrument) purchase, offer to purchase, place any bid or
limit order that would effect a purchase of, or commence any tender offer
relating to, any Shares (or equivalent interest, including, without limitation,
a unit of beneficial interest in a trust or limited partnership or a depository
share), listed contracts on the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares (including, without limitation, any
Rule 10b-18 purchases of blocks (as defined in Rule 10b-18)) during any Relevant
Period, any Settlement Valuation Period (if applicable) or any Seller
Termination Purchase Period (if applicable), under this Master Confirmation;
provided that (x) purchases of Shares that do not constitute “Rule 10b-18
purchases” under subparagraphs (ii) or (iii) of Rule 10b-18(a)(13) and
(y) repurchase or withholding of Shares to cover amounts payable (including tax
liabilities and/or payment of exercise price) in respect of the exercise, or as
a result of the forfeiture, of employee stock options or the vesting of
restricted stock or stock units (“Allowed Purchases”), shall, in each case, not
be subject to this Section 9.

 

10. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

 

  (a) Counterparty agrees that it:

 

  (i) will not during the period commencing on the Trade Date for any
Transaction and ending on the last day of the Relevant Period or, if applicable,
the later of the last day of the Settlement Valuation Period and the last day of
the Seller Termination Purchase Period, for such Transaction make, or permit to
be made, to the extent within its control, any public announcement (as defined
in Rule 165(f) under the Securities Act) of any Merger Transaction or potential
Merger Transaction (a “Merger Announcement”) unless such Merger Announcement is
made prior to the opening or after the close of the regular trading session on
the Exchange for the Shares;

 

  (ii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify JPMorgan following any such Merger
Announcement that such Merger Announcement has been made; and

 

  (iii) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide JPMorgan with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through JPMorgan or its Affiliates and (ii) the number of
Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange
Act for the three full calendar months preceding the announcement date of any
Merger Transaction or potential Merger Transaction. Such written notice shall be
deemed to be a certification by Counterparty to JPMorgan that such information
is true and correct. In addition, Counterparty shall promptly notify JPMorgan of
the earlier to occur of the completion of such transaction and the completion of
the vote by target shareholders.

 

  (b) Counterparty acknowledges that any such Merger Announcement or delivery of
a notice with respect thereto may cause the terms of any Transaction to be
adjusted or such Transaction to be terminated; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 8 above.

 

15



--------------------------------------------------------------------------------

  (c) Upon the occurrence of any Merger Announcement (whether made by
Counterparty or a third party), the Calculation Agent may (i) make commercially
reasonable adjustments to the terms of any Transaction, including, without
limitation, the Scheduled Termination Date or the Forward Price Adjustment
Amount, and/or suspend the Hedge Period, the Calculation Period and/or any
Settlement Valuation Period or (ii) treat the occurrence of such Merger
Announcement as an Additional Termination Event with Counterparty as the sole
Affected Party and the Transactions hereunder as the Affected Transactions and
with the amount under Section 6(e) of the Agreement determined taking into
account the fact that the Calculation Period or Settlement Valuation Period, as
the case may be, had fewer Scheduled Trading Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

 

11. Special Provisions for Acquisition Transaction Announcements.
Notwithstanding anything to the contrary herein or in the Equity Definitions:

 

  (a) If an Acquisition Transaction Announcement occurs on or prior to the
Settlement Date for any Transaction, then the Calculation Agent shall make such
adjustments to the exercise, settlement, payment or any other terms of such
Transaction as the Calculation Agent determines appropriate (including, without
limitation and for the avoidance of doubt, adjustments that would allow the
Number of Shares to be Delivered to be less than zero), at such time or at
multiple times as the Calculation Agent determines appropriate, to account for
the economic effect on such Transaction of such event (including adjustments to
account for changes in volatility, expected dividends, stock loan rate, value of
any commercially reasonable Hedge Positions in connection with the Transaction
and liquidity relevant to the Shares or to such Transaction). If an Acquisition
Transaction Announcement occurs after the Trade Date, but prior to the First
Acceleration Date of any Transaction, the First Acceleration Date shall be the
date of such Acquisition Transaction Announcement. If the Number of Shares to be
Delivered for any settlement of any Transaction is a negative number, then the
terms of the Counterparty Settlement Provisions in Annex A hereto shall apply.

 

  (b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent is reasonably likely to result in an Acquisition Transaction,
or (v) any announcement of any change or amendment to any previous Acquisition
Transaction Announcement (including any announcement of the abandonment of any
such previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.

 

  (c)

“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the reference
therein to “100%” being replaced by “20%” and reference to “50%” being replaced
by “75%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction with
respect to Counterparty, (iv) any acquisition by Counterparty or any of its
subsidiaries where the aggregate consideration transferable by Counterparty or
its subsidiaries exceeds 20% of the market capitalization of Counterparty,
(v) any lease, exchange, transfer,

 

16



--------------------------------------------------------------------------------

  disposition (including, without limitation, by way of spin-off or
distribution) of assets (including, without limitation, any capital stock or
other ownership interests in subsidiaries) or other similar event by
Counterparty or any of its subsidiaries where the aggregate consideration
transferable or receivable by or to Counterparty or its subsidiaries exceeds 20%
of the market capitalization of Counterparty or (vi) any transaction in which
Counterparty or its board of directors has a legal obligation to make a
recommendation to its shareholders in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise).

 

12. Acknowledgments.

 

  (a) The parties hereto intend for:

 

  (i) each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy
Code;

 

  (ii) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

 

  (iii) a party’s right to liquidate, terminate or accelerate any Transaction,
net out or offset termination values or payment amounts, and to exercise any
other remedies upon the occurrence of any Event of Default or Termination Event
under the Agreement with respect to the other party or any Extraordinary Event
that results in the termination or cancellation of any Transaction to constitute
a “contractual right” (as defined in the Bankruptcy Code); and

 

  (iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

 

  (b) Counterparty acknowledges that:

 

  (i) during the term of any Transaction, JPMorgan and its Affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

 

  (ii) JPMorgan and its Affiliates may also be active in the market for the
Shares and Share-linked transactions other than in connection with hedging
activities in relation to any Transaction;

 

  (iii) JPMorgan shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

 

  (iv) any market activities of JPMorgan and its Affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Hedge Period Reference Price, the Forward Price, VWAP Price and Settlement
Price, each in a manner that may be adverse to Counterparty; and

 

  (v) each Transaction is a derivatives transaction in which it has granted
JPMorgan an option; JPMorgan may purchase shares for its own account at an
average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the related Transaction.

 

17



--------------------------------------------------------------------------------

13. No Collateral, Netting or Setoff. Notwithstanding any provision of the
Agreement or any other agreement between the parties to the contrary, the
obligations of Counterparty hereunder are not secured by any collateral.
Obligations under any Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Master Confirmation,
any Supplemental Confirmation or any Trade Notification, or under any other
agreement between the parties hereto, by operation of law or otherwise, and no
other obligations of the parties shall be netted, recouped or set off (including
pursuant to Section 6 of the Agreement) against obligations under any
Transaction, whether arising under the Agreement, this Master Confirmation, any
Supplemental Confirmation or any Trade Notification, or under any other
agreement between the parties hereto, by operation of law or otherwise, and each
party hereby waives any such right of setoff, netting or recoupment.

 

14. Delivery of Shares. Notwithstanding anything to the contrary herein,
JPMorgan may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

 

15.

Alternative Termination Settlement. In the event that (a) an Early Termination
Date (whether as a result of an Event of Default or a Termination Event) occurs
or is designated with respect to any Transaction or (b) any Transaction is
cancelled or terminated upon the occurrence of an Extraordinary Event (except as
a result of (i) a Nationalization, Insolvency or Merger Event in which the
consideration to be paid to holders of Shares consists solely of cash, (ii) a
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, unless
Counterparty makes an election to the contrary no later than the Early
Termination Date or the date on which such Transaction is terminated or
cancelled, Counterparty or JPMorgan, as the case may be, shall deliver to the
other party a number of Shares (or, in the case of a Nationalization, Insolvency
or Merger Event, a number of units, each comprising the number or amount of the
securities or property that a hypothetical holder of one Share would receive in
such Nationalization, Insolvency or Merger Event, as the case may be (each such
unit, an “Alternative Delivery Unit”)) with a value equal to the Payment Amount,
as determined by the Calculation Agent over a commercially reasonable period of
time (and the parties agree that, in making such determination of value, the
Calculation Agent may take into account a number of factors, including, without
limitation, the market price of the Shares or Alternative Delivery Units on the
Early Termination Date or the date of early cancellation or termination, as the
case may be, and, if such delivery is made by JPMorgan, the prices at which
JPMorgan purchases Shares or Alternative Delivery Units to fulfill its delivery
obligations under this Section 15); provided that in determining the composition
of any Alternative Delivery Unit, if the relevant Nationalization, Insolvency or
Merger Event involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash; and provided further that Counterparty may elect that the provisions of
this Section 15 above providing for the delivery of Shares or Alternative
Delivery Units, as the case may be, shall not apply only if Counterparty
represents and warrants to JPMorgan, in writing on the date it notifies JPMorgan
of such election, that, as of such date, Counterparty is not aware of any
material non-public information regarding Counterparty or the Shares and is
making such election in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws. If delivery of Shares or
Alternative Delivery Units, as the case may be, pursuant to this Section 15 is
to be made by Counterparty, paragraphs 2 through 7 of Annex A hereto shall apply
as if (A) such delivery were a settlement of such Transaction to which Net Share
Settlement applied, (B) the Cash Settlement Payment Date were the Early
Termination Date or the date of early cancellation or termination, as the case
may be, and (C) the Forward Cash Settlement Amount were equal to (x) zero minus

 

18



--------------------------------------------------------------------------------

  (y) the Payment Amount owed by Counterparty. For the avoidance of doubt, if
Counterparty validly elects for the provisions of this Section 15 relating to
the delivery of Shares or Alternative Delivery Units, as the case may be, not to
apply to any Payment Amount, the provisions of Article 12 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply. If delivery of Shares or Alternative Delivery Units, as the
case may be, is to be made by JPMorgan pursuant to this Section 15, the period
during which JPMorgan purchases Shares or Alternative Delivery Units to fulfill
its delivery obligations under this Section 15 shall be referred to as the
“Seller Termination Purchase Period.”

 

16. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating (a) the Close-Out Amount pursuant to
Section 6 of the Agreement and (b) the amount due upon cancellation or
termination of any Transaction (whether in whole or in part) pursuant to Article
12 of the Equity Definitions as a result of an Extraordinary Event, JPMorgan may
(but need not) determine such amount based on (i) expected losses assuming a
commercially reasonable (including, without limitation, with regard to
reasonable legal and regulatory guidelines) risk bid were used to determine loss
or (ii) the price at which one or more market participants would offer to sell
to the Seller a block of shares of Common Stock equal in number to the Seller’s
hedge position in relation to the Transaction. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement or Article 12 of the Equity
Definitions, all amounts calculated as being due in respect of an Early
Termination Date under Section 6(e) of the Agreement or upon cancellation or
termination of the relevant Transaction under Article 12 of the Equity
Definitions will be payable on the day that notice of the amount payable is
effective; provided that if Counterparty elects to receive or deliver Shares or
Alternative Delivery Units in accordance with Section 15, such Shares or
Alternative Delivery Units shall be delivered on a date selected by JPMorgan as
promptly as practicable.

 

17. Limit on Beneficial Ownership. Notwithstanding anything to the contrary in
this Master Confirmation, Counterparty acknowledges and agrees that, on any day,
JPMorgan shall not be obligated to receive from Counterparty any Shares, and
Counterparty shall not be entitled to deliver to JPMorgan any Shares, to the
extent (but only to the extent) that after such transactions JPMorgan’s ultimate
parent entity would directly or indirectly “beneficially own” (as such term is
defined for purposes of Section 13(d) of the Exchange Act) at any time on such
day in excess of 8% of the outstanding Shares. Any purported receipt of Shares
shall be void and have no effect to the extent (but only to the extent) that
after such receipt, JPMorgan’s ultimate parent entity would directly or
indirectly so beneficially own in excess of 8% of the outstanding Shares. If, on
any day, any receipt of Shares by JPMorgan is not effected, in whole or in part,
as a result of this Section 17, Counterparty’s obligations to deliver such
Shares shall not be extinguished and any such delivery shall be effected over
time by Counterparty as promptly as JPMorgan determines, such that after any
such delivery, JPMorgan’s ultimate parent entity would not directly or
indirectly beneficially own in excess of 8% of the outstanding Shares.

 

18. Maximum Share Delivery. Notwithstanding anything to the contrary in this
Master Confirmation, in no event shall JPMorgan be required to deliver any
Shares, or any Shares or other securities comprising Alternative Delivery Units,
in respect of any Transaction in excess of the Maximum Number of Shares set
forth in the Supplemental Confirmation for such Transaction.

 

19. Additional Termination Events.

 

  (a) The occurrence of an event described in paragraph III of Annex B hereto
will constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and the Transactions specified in such paragraph III as the
Affected Transactions.

 

  (b) Notwithstanding anything to the contrary in Section 6 of the Agreement, if
a Termination Price is specified in the Supplemental Confirmation for any
Transaction, then an Additional Termination Event will occur without any notice
or action by JPMorgan or Counterparty if the price of the Shares on the Exchange
at any time falls below such Termination Price, with Counterparty as the sole
Affected Party and such Transaction as the sole Affected Transaction.

 

20. Non-confidentiality. JPMorgan and Counterparty hereby acknowledge and agree
that, subject to Section 8(e), each is authorized to disclose every aspect of
this Master Confirmation, any Supplemental Confirmation, any Trade Notification
and the transactions contemplated hereby and thereby to any and all persons,
without limitation of any kind, and there are no express or implied agreements,
arrangements or understandings to the contrary.

 

19



--------------------------------------------------------------------------------

21. [Reserved]

 

22. Assignment and Transfer. Notwithstanding anything to the contrary in the
Agreement, JPMorgan may assign any of its rights or duties hereunder to any one
or more of its Affiliates which has a long-term senior unsecured debt rating or
long-term issuer rating from each of Moody’s Investors Service and Standard &
Poor’s Ratings Services at least as high as those of JPMorgan at the time of
such assignment without the prior written consent of Counterparty; provided
that, JPMorgan may not assign its rights and obligations hereunder and under the
Agreement if such assignment would result in (i) Counterparty being required to
pay the assignee an amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) of the Agreement greater than the amount in respect of which
Counterparty would have been required to pay to JPMorgan in the absence of such
assignment or (ii) Counterparty receiving a payment from which an amount has
been withheld or deducted, on account of a Tax under Section 2(d)(i) of the
Agreement in excess of that which Issuer would have been required to so withhold
or deduct in the absence of such assignment, unless the assignee would be
required to make additional payments pursuant to Section 2(d)(i)(4) of the
Agreement. Notwithstanding any other provision in this Master Confirmation to
the contrary requiring or allowing JPMorgan to purchase, sell, receive or
deliver any Shares or other securities to or from Counterparty, JPMorgan may
designate any of its Affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform JPMorgan’s obligations in
respect of any Transaction and any such designee may assume such obligations.
JPMorgan may assign the right to receive Settlement Shares to any third party
who may legally receive Settlement Shares. JPMorgan shall be discharged of its
obligations to Counterparty only to the extent of any such performance. For the
avoidance of doubt, JPMorgan hereby acknowledges that notwithstanding any such
designation hereunder, to the extent any of JPMorgan’s obligations in respect of
any Transaction are not completed by its designee, JPMorgan shall be obligated
to continue to perform or to cause any other of its designees to perform in
respect of such obligations.

 

23. Amendments to the Equity Definitions.

 

  (a) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “an”;
and adding the phrase “or such Transaction” at the end of the sentence.

 

  (b) Section 11.2(c) of the Equity Definitions is hereby amended by
(i) replacing the words “a diluting or concentrative” with “an” in the fifth
line thereof, (ii) adding the phrase “or such Transaction” after the words “the
relevant Shares” in the same sentence, (iii) deleting the words “dilutive or
concentrative” in the sixth to last line thereof, and (iv) deleting the phrase
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing it with the phrase “(and, for the avoidance of
doubt, adjustments may be made to account solely for changes in volatility,
expected dividends, stock loan rate or liquidity relative to the relevant
Shares).”

 

  (c) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
words “a material”; and adding the phrase “or the relevant Transaction” at the
end of the sentence.

 

  (d) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(i) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (ii) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at JPMorgan’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (e) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (i) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

20



--------------------------------------------------------------------------------

  (ii) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (f) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (i) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (ii) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other” and
(4) deleting clause (X) in the final sentence.

 

24. Extraordinary Dividend. If Counterparty declares any Extraordinary Dividend
that has an ex-dividend date during the period commencing on the Trade Date for
any Transaction and ending of the last day of the Relevant Period or, if
applicable, the later of the last day of the Settlement Valuation Period and the
last day of the Seller Termination Purchase Period, for such Transaction, then
prior to or on the date on which such Extraordinary Dividend is paid by
Counterparty to holders of record, Counterparty shall pay to JPMorgan, for each
Transaction under this Master Confirmation, an amount in cash equal to the
product of (i) the amount of such Extraordinary Dividend and (ii) the
theoretical short delta number of shares as of the opening of business on the
related ex-dividend date, as determined by the Calculation Agent, required for
JPMorgan to hedge its exposure to such Transaction.

 

25. Status of Claims in Bankruptcy. JPMorgan acknowledges and agrees that none
of this Master Confirmation, any Supplemental Confirmation or any Trade
Notification is intended to convey to JPMorgan rights against Counterparty with
respect to any Transaction that are senior to the claims of common stockholders
of Counterparty in any United States bankruptcy proceedings of Counterparty;
provided that nothing herein shall limit or shall be deemed to limit JPMorgan’s
right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to any Transaction; provided further
that nothing herein shall limit or shall be deemed to limit JPMorgan’s rights in
respect of any transactions other than any Transaction.

 

26. Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, nor any similar legal certainty provision in any legislation enacted,
or rule or regulation promulgated, on or after the date of this Master
Confirmation, shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement any
Trade Notification, any Supplemental Confirmation, this Master Confirmation or
the Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under any Trade
Notification, any Supplemental Confirmation, this Master Confirmation, the
Equity Definitions incorporated herein, or the Agreement (including, without
limitation, rights arising from Change in Law, Loss of Stock Borrow, Increased
Cost of Stock Borrow, Hedging Disruption, Increased Cost of Hedging, or
Illegality).

 

27. Role of Agent. Each party agrees and acknowledges that (a) JPMS, an
Affiliate of JPMorgan, has acted solely as agent and not as principal with
respect to this Master Confirmation and each Transaction and (b) JPMS has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of any Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under any Transaction. JPMS is authorized to act as agent
for JPMorgan.

 

28.

Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, EACH TRADE NOTIFICATION, THE TRANSACTIONS HEREUNDER
AND ALL MATTERS ARISING IN CONNECTION WITH THE AGREEMENT, THIS MASTER
CONFIRMATION, ANY SUPPLEMENTAL CONFIRMATION AND

 

21



--------------------------------------------------------------------------------

  ANY TRADE NOTIFICATION AND THE TRANSACTIONS HEREUNDER. EACH PARTY
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH A SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER
INTO THE TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS PROVIDED HEREIN.

 

29. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 

22



--------------------------------------------------------------------------------

LOGO [g815497g21a34.jpg]

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.

 

Very truly yours, J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank,
National Association

By:

   

Authorized Signatory

Name:

Accepted and confirmed

as of the date first set

forth above:

 

VITAMIN SHOPPE, INC.

By:

   

Authorized Signatory

Name:

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.



--------------------------------------------------------------------------------

LOGO [g815497g21a34.jpg]

SCHEDULE A

FORM OF SUPPLEMENTAL CONFIRMATION

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

[            ], 20[    ]

 

To: Vitamin Shoppe, Inc.

2101 91st Street

North Bergen, NJ 07047

 

Re: Supplemental Confirmation—Capped Accelerated Share Repurchase

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between J.P. Morgan Securities LLC,
as agent for JPMorgan Chase Bank, National Association, London Branch
(“JPMorgan”), and Vitamin Shoppe, Inc., a Delaware corporation (“Counterparty”)
on the Trade Date specified below. This Supplemental Confirmation is a binding
contract between JPMorgan and Counterparty as of the relevant Trade Date for the
Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation, dated as of November 3, 2014 (the “Master
Confirmation”), between JPMorgan and Counterparty, as amended and supplemented
from time to time. All provisions contained in the Master Confirmation govern
this Supplemental Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:    [            ], 20[    ] Forward Price Adjustment Amount:    USD
[            ] Hedge Period Start Date:    [            ], 20[    ] Hedge Period
End Date:    [            ], 20[    ], subject to “Valuation Disruption” as set
forth in the Master Confirmation. Calculation Period Start Date:    As set forth
in the Trade Notification for the Transaction, to be the Scheduled Trading Day
immediately following the Hedge Completion Date. Scheduled Termination Date:   
The [    ]th Scheduled Trading Day immediately following the Hedge Completion
Date. First Acceleration Date:    The [    ]th Scheduled Trading Day immediately
following the Hedge Completion Date. Prepayment Amount:    USD [            ]

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.

 

A-1



--------------------------------------------------------------------------------

Prepayment Date:    [            ], 20[    ] Initial Shares:    [            ]
Shares; provided that if, in connection with the Transaction, JPMorgan is unable
to borrow or otherwise acquire a number of Shares equal to the Initial Shares
for delivery to Counterparty on the Initial Share Delivery Date, the Initial
Shares delivered on the Initial Share Delivery Date shall be reduced to such
number of Shares that JPMorgan is able to so borrow or otherwise acquire. All
Shares delivered to Counterparty in respect of the Transaction pursuant to this
paragraph shall be the “Initial Shares” for purposes of “Number of Shares to be
Delivered” in the Master Confirmation. Initial Share Delivery Date:   
[            ], 20[    ] Minimum Shares:    As set forth in the Trade
Notification for the Transaction, to be a number of Shares (rounded down to the
nearest whole number) equal to (a) the Prepayment Amount, divided by (b) the
Minimum Share Threshold. Minimum Share Threshold:    [    ]% of the Hedge Period
Reference Price. Hedging Threshold Price:    means, if any Initial Shares are
delivered under the relevant Transaction, the price per share equal to the
quotient of (A) the Prepayment Amount divided by (B) the product of the
percentage contained in the definition of the Minimum Share Threshold and the
Initial Shares. If no Initial Shares are delivered under the relevant
Transaction, infinity. Maximum Stock Loan Rate:    [    ] basis points per annum
Initial Stock Loan Rate:    [    ] basis points per annum Maximum Number of
Shares:    [            ] Shares Contract Fee:    USD [    ] Termination Price:
   USD [    ] per Share Additional Relevant Days:    The [    ] Exchange
Business Days immediately following the Calculation Period. Reserved Shares:   
Notwithstanding anything to the contrary in the Master Confirmation, as of the
date of this Supplemental Confirmation, the Reserved Shares shall be equal to
[            ] Shares.

3. Counterparty represents and warrants to JPMorgan that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs, except as set forth in any notice delivered pursuant to
Section 6(b)(xv) of the Master Confirmation.

4. Notwithstanding Section 9 of the Master Confirmation, Counterparty may
purchase Shares pursuant to a publicly announced stock buyback program during
the Calculation Period, so long as (i) on any day such purchases are conducted
solely through the same broker or dealer used by JPMorgan in effecting purchases
of Shares in

 

A-2



--------------------------------------------------------------------------------

connection with this Transaction; (ii) on any Exchange Business Day during the
Calculation Period, such purchases do not exceed [    ]% of the ADTV (as defined
in Rule 10b-18(a)(1)) on such Exchange Business Day, and (iii) such purchases
otherwise comply with other provisions of Rule 10b-18 and other applicable laws,
rules and regulation.

5. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

A-3



--------------------------------------------------------------------------------

LOGO [g815497g21a34.jpg]

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

 

Very truly yours, J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank,
National Association

By:

   

Authorized Signatory

Name:

Accepted and confirmed

as of the Trade Date:

 

VITAMIN SHOPPE, INC.

By:

   

Authorized Signatory

Name:

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.

 

A-4



--------------------------------------------------------------------------------

LOGO [g815497g21a34.jpg]

SCHEDULE B

FORM OF TRADE NOTIFICATION

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

[            ], 20[    ]

 

To: Vitamin Shoppe, Inc.

2101 91st Street

North Bergen, NJ 07047

 

Re: Trade Notification—Capped Accelerated Share Repurchase

The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between J.P. Morgan Securities LLC, as agent for
JPMorgan Chase Bank, National Association, London Branch (“JPMorgan”), and
Vitamin Shoppe, Inc., a Delaware corporation (“Counterparty”) on the Trade Date
specified below.

This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of [            ], 20[    ] (the
“Supplemental Confirmation”) between JPMorgan and Counterparty, as amended and
supplemented from time to time. The Supplemental Confirmation is subject to the
Master Confirmation dated as of November 3, 2014 (the “Master Confirmation”)
between JPMorgan and Counterparty, as amended and supplemented from time to
time.

 

Hedge Completion Date:    [            ], 20[    ] Calculation Period Start
Date:    [            ], 20[    ] Hedge Period Reference Price:    USD
[            ] Minimum Shares:    [            ] Shares

 

Very truly yours, J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank,
National Association

By:

   

Authorized Signatory

Name:

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.

 

B-1



--------------------------------------------------------------------------------

SCHEDULE C

FORM OF CERTIFICATE OF RULE 10B-18 PURCHASES

[Letterhead of Counterparty]

JPMorgan Chase Bank, National Association

c/o J.P. Morgan Securities LLC

383 Madison Avenue

7th Floor

New York, New York 10172

 

Re: Capped Accelerated Share Repurchase

Ladies and Gentlemen:

In connection with our entry into the Master Confirmation, dated as of
November 3, 2014, between J.P. Morgan Securities LLC, as agent for JPMorgan
Chase Bank, National Association, London Branch, and Vitamin Shoppe, Inc., a
Delaware corporation, as amended and supplemented from time to time (the “Master
Confirmation”), we hereby represent that set forth below is the total number of
shares of our common stock purchased by or for us or any of our affiliated
purchasers in Rule 10b-18 purchases of blocks (all as defined in Rule 10b-18
under the Securities Exchange Act of 1934) pursuant to the once-a-week block
exception set forth in Rule 10b-18(b)(4) during the four full calendar weeks
immediately preceding the first day of the [Hedge Period][Settlement Valuation
Period][Seller Termination Purchase Period] (as defined in the Master
Confirmation) and the week during which the first day of such [Hedge
Period][Settlement Valuation Period][Seller Termination Purchase Period] occurs.

Number of Shares:                     

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

 

Very truly yours, VITAMIN SHOPPE, INC.

By:

   

Authorized Signatory

Name:

 

 

C-1



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:

 

Settlement Currency:    USD Settlement Method Election:    Applicable; provided
that (i) Section 7.1 of the Equity Definitions is hereby amended by deleting the
word “Physical” in the sixth line thereof and replacing it with the words “Net
Share” and (ii) the Electing Party may make a settlement method election only if
the Electing Party represents and warrants to JPMorgan in writing on the date it
notifies JPMorgan of its election that, as of such date, the Electing Party is
not aware of any material non-public information regarding Counterparty or the
Shares and is electing the settlement method in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws. Electing
Party:    Counterparty Settlement Method Election Date:    The earlier of
(i) the Scheduled Termination Date and (ii) the second Exchange Business Day
immediately following the Accelerated Termination Date (in which case the
election under Section 7.1 of the Equity Definitions shall be made no later than
10 minutes prior to the open of trading on the Exchange on such second Exchange
Business Day), as the case may be. Default Settlement Method:    Cash Settlement
Forward Cash Settlement Amount:    An amount equal to (a) the Number of Shares
to be Delivered, multiplied by (b) the Settlement Price. Settlement Price:    An
amount equal to the sum of the average of the VWAP Prices for the Exchange
Business Days in the Settlement Valuation Period, plus USD 0.05, subject to
Valuation Disruption as specified in the Master Confirmation (in each case, plus
interest on such amount during the Settlement Valuation Period at the rate of
interest for Counterparty’s long term, unsecured and unsubordinated
indebtedness, as determined by the Calculation Agent). Settlement Valuation
Period:    A number of Scheduled Trading Days selected by JPMorgan in its
reasonable discretion, beginning on the Scheduled Trading Day immediately
following the earlier of (i) the Scheduled Termination Date or (ii) the Exchange
Business Day immediately following the Termination Date. Cash Settlement:    If
Cash Settlement is applicable, then Buyer shall pay to JPMorgan the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.
Cash Settlement Payment Date:    The Exchange Business Day immediately following
the last day of the Settlement Valuation Period. Net Share Settlement
Procedures:    If Net Share Settlement is applicable, Net Share Settlement shall
be made in accordance with paragraphs 2 through 7 below.

 

Annex A-1



--------------------------------------------------------------------------------

2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a
value equal to 101% (in the case of Registered Settlement Shares) or 105% (in
the case of Unregistered Settlement Shares) of the absolute value of the Forward
Cash Settlement Amount, with such Shares’ value based on the value thereof to
JPMorgan (which value shall, in the case of Unregistered Settlement Shares, take
into account a commercially reasonable illiquidity discount), in each case as
determined by the Calculation Agent. If all of the conditions for delivery of
either Registered Settlement Shares or Unregistered Settlement Shares have not
been satisfied, Cash Settlement shall be applicable in accordance with paragraph
1 above notwithstanding Counterparty’s election of Net Share Settlement.

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by JPMorgan (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including, without
limitation, any prospectus supplement thereto, the “Prospectus”) shall have been
delivered to JPMorgan, in such quantities as JPMorgan shall reasonably have
requested, on or prior to the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to JPMorgan;

(c) as of or prior to the date of delivery, JPMorgan and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
JPMorgan, in its discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with JPMorgan in connection with the public resale
of the Registered Settlement Shares by JPMorgan substantially similar to
underwriting agreements customary for underwritten offerings of equity
securities, in form and substance satisfactory to JPMorgan, which Underwriting
Agreement shall include, without limitation, provisions substantially similar to
those contained in such underwriting agreements relating, without limitation, to
the indemnification of, and contribution in connection with the liability of,
JPMorgan and its Affiliates and the provision of customary opinions,
accountants’ comfort letters and lawyers’ negative assurance letters.

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to JPMorgan (or any
Affiliate of JPMorgan designated by JPMorgan) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;

(b) as of or prior to the date of delivery, JPMorgan and any potential purchaser
of any such shares from JPMorgan (or any Affiliate of JPMorgan designated by
JPMorgan) identified by JPMorgan shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them);

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with JPMorgan (or any Affiliate of JPMorgan
designated by JPMorgan) in connection with the private placement of such shares
by Counterparty to JPMorgan (or any such Affiliate) and the private resale of
such shares by JPMorgan (or any such Affiliate), substantially similar to
private placement purchase agreements customary for

 

Annex A-2



--------------------------------------------------------------------------------

private placements of equity securities, in form and substance commercially
reasonably satisfactory to JPMorgan, which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating, without limitation, to
the indemnification of, and contribution in connection with the liability of,
JPMorgan and its Affiliates and the provision of customary opinions,
accountants’ comfort letters and lawyers’ negative assurance letters, and shall
provide for the payment by Counterparty of all fees and expenses of JPMorgan
(and any such Affiliate) in connection with such resale, including, without
limitation, all fees and expenses of counsel for JPMorgan, and shall contain
representations, warranties, covenants and agreements of Counterparty reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales; and

(d) in connection with the private placement of such shares by Counterparty to
JPMorgan (or any such Affiliate) and the private resale of such shares by
JPMorgan (or any such Affiliate), Counterparty shall, if so requested by
JPMorgan, prepare, in cooperation with JPMorgan, a private placement memorandum
in form and substance reasonably satisfactory to JPMorgan.

5. JPMorgan, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to JPMorgan pursuant to paragraph 6 below commencing
on the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by JPMorgan, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by JPMorgan, the Selling Agent or any underwriter(s), net of any
fees and commissions (including, without limitation, underwriting or placement
fees) customary for similar transactions under the circumstances at the time of
the offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, without limitation, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
JPMorgan will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, JPMorgan shall return to
Counterparty on that date such unsold Shares.

6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to JPMorgan, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one Currency Business Day after the
Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty elects
to deliver to JPMorgan additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by JPMorgan in accordance with
the provisions above; provided that if the sum of the Net Proceeds from the sale
of the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to JPMorgan further Makewhole Shares until such Shortfall has been
reduced to zero.

7. Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares for any Transaction be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction under this Master Confirmation (the result of such calculation, the
“Capped Number”). Counterparty represents and warrants (which shall be deemed to
be repeated on each day that a Transaction is outstanding) that the Capped
Number is equal to or less than the number of Shares determined according to the
following formula:

A–B

 

Annex A-3



--------------------------------------------------------------------------------

Where    A =    the number of authorized but unissued shares of Counterparty
that are not reserved for future issuance on the date of the determination of
the Capped Number; and    B =    the maximum number of Shares required to be
delivered to third parties if Counterparty elected Net Share Settlement of all
transactions in the Shares (other than Transactions in the Shares under this
Master Confirmation) with all third parties that are then currently outstanding
and unexercised.

“Reserved Shares” means initially, 3,260,000 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to JPMorgan any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify JPMorgan thereof and deliver to JPMorgan a
number of Shares not previously delivered as a result of this paragraph 7.
Counterparty agrees to use its best efforts to cause the number of authorized
but unissued Shares to be increased, if necessary, to an amount sufficient to
permit Counterparty to fulfill its obligation to deliver any Settlement Shares.

 

Annex A-4



--------------------------------------------------------------------------------

ANNEX B

COMMUNICATIONS PROCEDURES

November 3, 2014

I. Introduction

Vitamin Shoppe, Inc. (“Counterparty”) and J.P. Morgan Securities LLC, as agent
for JPMorgan Chase Bank, National Association, London Branch (“JPMorgan”), have
adopted these communications procedures (the “Communications Procedures”) in
connection with entering into the Master Confirmation (the “Master
Confirmation”), dated as of November 3, 2014, between JPMorgan and Counterparty
relating to Capped Accelerated Share Repurchase transactions. These
Communications Procedures supplement, form part of, and are subject to the
Master Confirmation.

II. Communications Rules

For each Transaction, from the Trade Date for such Transaction until the date
all payments or deliveries of Shares have been made with respect to such
Transaction, Counterparty and its Employees and Designees shall not engage in
any Program-Related Communication with, or disclose any Material Non-Public
Information to, any EDG Trading Personnel. Except as set forth in the preceding
sentence, the Master Confirmation shall not limit Counterparty and its Employees
and Designees in their communication with Affiliates and Employees of JPMorgan,
including, without limitation, Employees who are EDG Permitted Contacts.

III. Termination

If, in the sole judgment of any EDG Trading Personnel or any Affiliate or
Employee of JPMorgan participating in any Communication with Counterparty or any
Employee or Designee of Counterparty, such Communication would not be permitted
by these Communications Procedures, such EDG Trading Personnel or Affiliate or
Employee of JPMorgan shall immediately terminate such Communication. In such
case, or if such EDG Trading Personnel or Affiliate or Employee of JPMorgan
determines following completion of any Communication with Counterparty or any
Employee or Designee of Counterparty that such Communication was not permitted
by these Communications Procedures, such EDG Trading Personnel or such Affiliate
or Employee of JPMorgan shall promptly consult with his or her supervisors and
with counsel for JPMorgan regarding such Communication. If, in the reasonable
judgment of JPMorgan’s counsel following such consultation, there is more than
an insignificant risk that such Communication could materially jeopardize the
availability of the affirmative defenses provided in Rule 10b5-1 under the
Exchange Act with respect to any ongoing or contemplated activities of JPMorgan
or its Affiliates in respect of any Transaction pursuant to the Master
Confirmation, it shall be an Additional Termination Event pursuant to
Section 19(a) of the Master Confirmation, with Counterparty as the sole Affected
Party and all Transactions under the Master Confirmation as Affected
Transactions.

IV. Definitions

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Master Confirmation. As used herein, the following words
and phrases shall have the following meanings:

“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and JPMorgan or any of its Affiliates or Employees, on the other
hand.

“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with JPMorgan on behalf of Counterparty.

“EDG Permitted Contact” means any of Mr. David Aidelson, Mr. Gregory Batista,
Mr. Brett Chalmers, Mr. Elliot Chalom, Mr. Luke Marchese, Mr. Steven Seltzer,
Mr. Sudheer R. Tegulapalle, Mr. Noah Wynkoop or any of their designees; provided
that JPMorgan may amend the list of EDG Permitted Contacts by delivering a
revised list of EDG Permitted Contacts to Counterparty.

 

Annex B-1



--------------------------------------------------------------------------------

“EDG Trading Personnel” means Mr. Graham Orton, Mr. Michael Tatro and any other
Employee of the public side of the Equity Derivatives Group of J.P. Morgan
Chase & Co.; provided that JPMorgan may amend the list of EDG Trading Personnel
by delivering a revised list of EDG Trading Personnel to Counterparty; and
provided further that, for the avoidance of doubt, the persons listed as EDG
Permitted Contacts are not EDG Trading Personnel.

“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
Affiliate of any of such owner, principal, officer, director, employee, agent or
representative.

“Material Non-Public Information” means information relating to Counterparty or
the Shares that (a) has not been widely disseminated by wire service, in one or
more newspapers of general circulation, by communication from Counterparty to
its shareholders or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (b) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares. For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets and similar
matters.

“Program-Related Communication” means any Communication the subject matter of
which relates to the Master Confirmation or any Transaction under the Master
Confirmation or any activities of JPMorgan (or any of its Affiliates) in respect
of the Master Confirmation or any Transaction under the Master Confirmation.

 

Annex B-2